                                                                    Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4950 Page 1 of 28



                                                                      1   HRUTKAY LAW PC
                                                                          MATTHEW HRUTKAY, Bar No. 297485
                                                                      2   matt.hrutkay@hrutkaylaw.com
                                                                          600 W. Broadway, Suite 700
                                                                      3   San Diego, CA. 92101
                                                                          Tel: (858) 868-0018
                                                                      4
                                                                          TENCERSHERMAN LLP
                                                                      5   PHILIP C. TENCER, Bar No. 173818
                                                                          Phil@TencerSherman.com
                                                                      6   12520 High Bluff Drive, Suite 230
                                                                          San Diego, CA 92130
                                                                      7   T: 858.408.6900
                                                                          F:858.754.1260
                                                                      8
                                                                          Attorneys for Plaintiff
                                                                      9   CHRISTOPHER RICHMOND
                                                                     10                    UNITED STATES DISTRICT COURT FOR THE
                                                                     11                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                     12
                 600 W. BROADWAY, SUITE 700
                                              SAN DIEGO, CA 92101
HRUTKAY LAW PC




                                                                     13   CHRISTOPHER RICHMOND, an                    Case No: 3:20-cv-01925-W-KSC
                                                                          individual;
                                                                     14
                                                                          Plaintiff,                                  PLAINTIFF’S OPPOSITION TO
                                                                     15                                               MOTION FOR SANCTIONS
                                                                          v.                                          BROUGHT BY DEFENDANTS
                                                                     16                                               DAVID MIKKELSON AND BRAD
                                                                          DAVID MIKKELSON, an individual;             WESTBROOK
                                                                     17   BRAD WESTBROOK, an individual;
                                                                          and DOE DEFENDANTS 1-10,
                                                                     18   inclusive
                                                                                                                      Hearing Date: April 1, 2021
                                                                     19   Defendants,
                                                                                                                      Dept:         3C
                                                                     20   and                                         Judge:        Hon. Thomas J.
                                                                                                                                    Whelan
                                                                     21   SNOPES MEDIA GROUP, INC.
                                                                                                                      Magistrate
                                                                     22   Nominal Defendant.                          Judge:        Hon. Karen S.
                                                                                                                                    Crawford
                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                                                                   CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4951 Page 2 of 28



                                  1                                                  TABLE OF CONTENTS
                                      I.    INTRODUCTION .............................................................................................................. 1
                                  2
                                      II. RELEVANT FACTUAL HISTORY ............................................................................. 3
                                  3
                                      III. RELEVANT PROCEDURAL HISTORY ................................................................... 4
                                  4
                                                A. State Action ............................................................................................................. 4
                                  5

                                  6             B. Federal Action ......................................................................................................... 8

                                  7   IV. LEGAL STANDARD ........................................................................................................ 9
                                  8   V. ARGUMENT ..................................................................................................................... 11
                                  9             A. The Individuals’ Sanctions Motion is Meritless ........................................... 11
                                 10             B.      Plaintiff’s Claims Were Brought Only After Good-Faith Inquiry .......... 13
                                 11
                                                         1. The Derivative Claims Are Not Barred by Res Judicata ..................... 13
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                         2. Plaintiff’s Direct Claim Is Not Frivolous ................................................ 17
                                 13

                                 14                      3. Plaintiff Satisfied the Rule 23.1’s Requirements .................................. 18

                                 15             C. The Claims Were Brought For Snopes’ Benefit, Not to Harass ............... 19
                                 16             D. Even if Claims Are Dismissed, There Is No Basis for Sanctions ............ 22
                                 17
                                                E. Sanctions Against Defendants is Warranted for Filing a Frivolous Rule
                                 18                11 Motion ............................................................................................................... 23
                                 19   VI. CONCLUSION.................................................................................................................. 24
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                         i
                                              PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4952 Page 3 of 28



                                  1                                         TABLE OF AUTHORITIES
                                      Cases
                                  2
                                      B.P West Coast, 2013 WL 12377979 ................................................................. 10, 22
                                  3
                                      Bernhardt v. Tradition North America, 676 F. Supp. 2d 301 .................................. 11
                                  4
                                      Cannon v. Loyola Univ. of Chicago, 784 F.2d 777 .................................................. 18
                                  5
                                      Cardionet, LLC v. Mednet Healthcare Technologies, 146 F. Supp. 3d 671 ............ 11
                                  6
                                      Conn v. Borjorquez, 967 F.2d 1418.......................................................................... 12
                                  7
                                      Damiani v. Adams, 958 F. Supp. 1409 ..................................................................... 18
                                  8
                                      DKN Holdings, LLC v. Faerber, 61 Cal. 4th 813 .............................................. 18, 22
                                  9
                                      Garden City, Inc. v. San Jose, No. CV 13-0577 PSG, 2013 WL 4766748.............. 17
                                 10
                                      Golden Eagle Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531 ........................... 11
                                 11
600 W. B ROADWAY , S UITE 700




                                      Greenberg v. Sala, 822 F.2d 882 .............................................................................. 11
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      Hutter v. Countrywide Bank, N.A., 41 F. Supp. 3d 363 ........................................... 12
                                 13
                                      In re Dairy Farmers of America, Inc., 80 F. Supp. 3d 838 ...................................... 11
                                 14
                                      In re Zilog, Inc., 450 F.3d 996 .................................................................................... 9
                                 15
                                      Jones v. Encore Credit Corp.,
                                 16         No. EDCV 16-2673 JGB (KKx), 2017 WL 6523443 .................................... 10
                                 17   Joseph v. Kaye, No. CV 16-01245 SJO (GJSx), 2016 WL 3677142 ................. 10, 22
                                 18   Laduca v. Swirsky, No. 02 C 8597, 2003 WL 22078372 ......................................... 21
                                 19   Larson v. Dumke, 900 F.2d 1363.............................................................................. 20
                                 20   Maldonado v. Harris, 370 F.3d 945 ................................................................... 17, 18
                                 21   McMahon v. Pier 39 Ltd. P’ship, 2003 WL 22939233 ............................................ 19
                                 22   Morris v. Blank, 94 Cal. App. 4th 823 ...................................................................... 17
                                 23   Natural-Immunogenics Corp. v. Newport Trial Group,
                                           No. SACV 15-02034JVS(JCGx), 2020 WL 7263540 ................................... 12
                                 24
                                      Operating Eng’rs Pension Tr. v. A–C Co., 859 F.2d 1336 ...................................... 10
                                 25
                                      Patelco Credit Union v. Sahni, 262 F.3d 897........................................................... 23
                                 26
                                      Patrick v. Alacer Corp., 167 Cal. App. 4th 995 ........................................................ 14
                                 27
                                      Pilot Inc. v. TYC Brother Indust. Co., Ltd.,
                                 28          No. 2:20-cv-02978-ODW (RAOx), 2021 WL 135785 ............................ 10, 24
                                                                                                ii
                                             PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4953 Page 4 of 28



                                  1
                                      Primus Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644 .................... 23
                                  2
                                      Stevenson v. Nabisco Brands, Inc., 757 F. Supp. 1026 ............................................ 22
                                  3
                                      Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306 ..................................... 11
                                  4
                                      Tom Growney Equip., Inc. v. Shelley Irrigation Dev., Inc., 834 F.2d 833................. 9
                                  5
                                      Whatsapp Inc. v. NSO Group Techs. Ltd.,
                                  6        No. 19-cv-01723-PJH, 2020 WL 1849707 ...................................................... 9
                                  7   Whitacre v. Sensu, Inc., No. CV 19-9277-PLA, 2020 WL 7051341 ....................... 11
                                  8   Zaldivar v. City of Los Angeles, 780 F.2d 823 ................................................... 10, 13
                                  9   Rules
                                 10   Business and Professions Code § 17200 .................................................................... 5
                                 11   Federal Rule of Civil Procedure 11 ................................................................... passim
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                           iii
                                            PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4954 Page 5 of 28



                                  1         Plaintiff Christopher Richmond (“Plaintiff” or “Richmond”), his attorney
                                  2   Matthew Hrutkay, and Hrutkay Law PC (“Plaintiff’s Counsel” or “Richmond’s
                                  3   Counsel”), respectfully submit this opposition to the motion for sanctions pursuant
                                  4   to Federal Rule of Civil Procedure 11 (“Individuals’ Sanctions Motion”), filed on
                                  5   January 26, 2021 by Defendants David Mikkelson (“Mikkelson”) and Brad
                                  6   Westbrook (“Westbrook”; collectively “Individual Defendants”). 1 (See ECF No. 26.)
                                  7   I.    INTRODUCTION
                                  8         The Individuals’ Sanctions Motion is a thinly veiled effort to intimidate
                                  9   Plaintiff from holding controlling officers and directors accountable for defrauding
                                 10   Snopes. Instead of allowing Plaintiff to litigate his claims on behalf of Snopes and
                                 11   for its benefit against the Individual Defendants, Snopes has made clear its alignment
600 W. B ROADWAY , S UITE 700




                                      with Mikkelson and its animosity to Plaintiff, trying to help Mikkelson and
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Westbrook avoid Richmond’s efforts to recover for the company.
                                 14         This alignment of the Individual Defendants with Snopes—only a nominal
                                 15   defendant in this action—should come as no surprise, even though it ignores their
                                 16   obvious conflict of interest. Snopes, as a nominal defendant is not supposed to be
                                 17   adverse to a derivative plaintiff such as Richmond, and should actually be adverse to
                                 18   the actual defendants, Mikkelson and Westbrook. Nonetheless, it is obvious that
                                 19   Mikkelson, as Snopes’ CEO, its largest shareholder, and the chair of Snopes’ board,
                                 20   has no meaningful limit to his authority, and has directed the filing of Snopes own
                                 21   sanctions motion (“Snopes Sanction Motion”) for his personal benefit in this
                                 22   litigation. The fact that Snopes and the Individual Defendants have separate counsel
                                 23   (in theory), ignores the practical reality that Mikkelson and Westbrook control and
                                 24   direct Snopes’ litigation strategy, and have coordinated that litigation strategy with
                                 25   1
                                        The Declaration of Matthew Hrutkay in Opposition to the Individual Defendants’
                                 26   Motion for Sanctions (“Hrutkay Decl.”), the Declaration of Christopher Richmond
                                      in Opposition to the Individual Defendants’ Motion for Sanctions (“Richmond
                                 27
                                      Decl.”), and the Declaration of Philip C. Tencer in Opposition to the Individual
                                 28   Defendants’ Motion for Sanctions (“Tencer Decl.”), are filed concurrently herewith.
                                                                                1
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4955 Page 6 of 28



                                  1   their own strategy in this Action, in a desperate effort to magnify the impact of their
                                  2   own personal response.
                                  3         Instead of waiting for the Court to decide the motions to dismiss filed in mid-
                                  4   December 2020, or for Plaintiff to file his opposition to those motions on January 11,
                                  5   2021, Snopes sent Plaintiff’s counsel a Rule 11 safe harbor email on New Year’s
                                  6   Day. The Individual Defendants did the same on January 4, 2021. Happy New Year
                                  7   indeed. The timing of these motions was not by chance—it was intended to alarm
                                  8   and intimidate Plaintiff in the midst of drafting his opposition to the motions to
                                  9   dismiss. And it served as a threat of potential financial retribution if Richmond did
                                 10   not withdraw the VFAC. Simply put, without having even heard Richmond’s
                                 11   opposition or understanding his legal arguments, Snopes coordinated with Mikkelson
600 W. B ROADWAY , S UITE 700




                                      and Westbrook to extort, under threat of sanctions, a dismissal of the VFAC.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         As discussed below, the claims in this Action are not barred by res judicata,
                                 14   because the previous state court action had no occasion to address the injury or factual
                                 15   issues. But even if they are, sanctions are unwarranted. Snopes and the Individual
                                 16   Defendants argue that dismissal pursuant to res judicata constsitues a de facto Rule
                                 17   11 violation. This ignores the nuanced and differing application of principles of res
                                 18   judicata that many courts have repeatedly recognized as difficult to understand and
                                 19   complex. Further, Plaintiff’s direct claim is for his personal injury, and not Snopes’,
                                 20   so it is not a derivative claim, as the Individual Defendants argue. Richmond is also
                                 21   qualified to represent the interests of similarly situated shareholders.
                                 22         Finally, beyond mere conjecture, neither Snopes nor the Individual Defendants
                                 23   present any actual evidence of harassment or improper purpose. Instead, they ignore
                                 24   Mikkelson’s outright hostility to Richmond, and his knowing exclusion of Richmond
                                 25   from relevant information needed to serve as a Director.
                                 26         The Individuals’ Sanctions Motion is itself meritless and a violation of Rule
                                 27   11, and it should be denied in entirety.
                                 28
                                                                                 2
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4956 Page 7 of 28



                                  1   II.    RELEVANT FACTUAL HISTORY
                                  2          Plaintiff initially began working with Mikkelson in 2015 when Snopes
                                  3   contracted with Proper Media, LLC (“Proper”) to manage and operate the
                                  4   Snopes.com website. (VFAC, ¶ 20.) At that time, Proper consisted of five members:
                                  5   Richmond, Drew Schoentrup (“Schoentrup”); Vincent Green (“Green”); Ryan Miller
                                  6   (“Miller”); and Tyler Dunn (“Dunn”). (VFAC, ¶ 19, n.1.)
                                  7          In July 2016, Proper’s then five members jointly purchased a single share of
                                  8   Snopes, representing a 50% interest in Snopes, from Barbara Mikkelson
                                  9   (Mikkelson’s ex-wife). (VFAC, ¶ 19.) In early 2017, Green and Miller left Proper
                                 10   and joined forces with Mikkelson to secure control over Snopes. (VFAC, ¶¶ 21-28.)
                                 11   Shortly thereafter, Proper, Schoentrup, and Richmond filed an action in the San
600 W. B ROADWAY , S UITE 700




                                      Diego Superior Court (“State Action”) that eventually included claims against
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Snopes, Mikkelson, Green, and Miller. (VFAC, ¶ 29.) The claims against Mikkelson,
                                 14   Green, and Miller were all brought in their individual capacities, and not because
                                 15   they were Snopes’ agents. (VFAC, ¶¶ 29, 33.) For example, the claims against Green
                                 16   and Miller were breach of duty to Proper and its other members during their time as
                                 17   employees and members of Proper. (Hrutkay Decl., Ex. A, (State Action Plaintiffs’
                                 18   Third Amended Complaint (“TAC”), ¶¶ 179-184 (Breach of Proper Operating
                                 19   Agreement), ¶¶ 241-248 (Breach of Fiduciary Duties to Proper Media), and ¶¶ 257-
                                 20   268 (Quantum Meruit).)
                                 21          While the State Action was pending, Mikkelson, Green and Miller seized
                                 22   control over Snopes, and implemented a series of board and shareholder actions
                                 23   (claiming a majority vote counting Green and Miller’s interests) that effectively
                                 24   marginalized Richmond, Schoentrup, and Dunn. (VFAC, ¶ 30; Richmond Decl.,
                                 25   ¶¶ 16-17.) Falsely representing to Snopes that the claims against them in the State
                                 26   Action arose from their acts on Snopes’ behalf or as its agents, Mikkelson, Green,
                                 27   and Miller each requested and obtained indemnification of their personal legal fees
                                 28   from Snopes. (VFAC, ¶ 31-35.) When Snopes’ counsel responded that
                                                                                3
                                            PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4957 Page 8 of 28



                                  1   indemnification was premature, but agreed to advance legal fees, Mikkelson, Green,
                                  2   and Miller executed undertakings (“Mikkelson Undertaking”, “Green Undertaking”,
                                  3   and “Miller Undertaking”, respectively; collectively, the “Undertakings”), falsely
                                  4   stating that the claims for which they sought advances arose from their roles as
                                  5   Snopes’ “agents.” (VFAC, ¶ 34.) The Undertakings were also materially misleading
                                  6   because they did not disclose that the advancements would be used to prosecute
                                  7   personal and individual cross-claims (i.e., not claims that benefit Snopes) against
                                  8   Proper, Richmond, Schoentrup, Dunn, and PubLife, LLC. (VFAC, ¶ 35.)
                                  9           Mikkelson and Westbrook (Snopes’ only board members at the time) approved
                                 10   the advancements, which were secured by the materially false and misleading
                                 11   Undertakings. (VFAC, ¶ 37.) Compounding the damage to Snopes and its minority
600 W. B ROADWAY , S UITE 700




                                      shareholders, Mikkelson and Westbrook (Snopes CEO and CFO at that time), caused
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Snopes to deduct those “advancements” as then-current business expenses, even
                                 14   though Snopes’ counsel in 2017 had deemed a determination on indemnification
                                 15   premature.     (VFAC, ¶¶ 31-33.) These improper deductions ignored that the
                                 16   advancements constituted loans, subject to forgiveness only upon certain conditions
                                 17   (i.e., an ultimate determination that indemnification is merited pursuant to
                                 18   Corporations Code and Snopes’ Bylaws).
                                 19   III.    RELEVANT PROCEDURAL HISTORY
                                 20           A.    State Action
                                 21           Proper, Richmond, and Schoentrup (“State Action Plaintiffs”) filed the State
                                 22   Action in May 2017 against Snopes and Mikkelson. (Richmond Decl., ¶ 3.) 2
                                 23           The State Action Plaintiffs amended their complaint several times, adding
                                 24   Green and Miller as Defendants, and adding direct claims against Mikkelson for
                                 25

                                 26   2
                                        The procedural history of the State Action is extremely complex. The only relevant
                                      issue here is whether the derivative claims in this Action are barred by the dismissal
                                 27
                                      of the State Action claims for violation of Business and Professions Code § 17200,
                                 28   et seq., rescission, and declaratory judgment.
                                                                                 4
                                             PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4958 Page 9 of 28



                                  1   violation of Business and Professions Code § 17200, et seq. (“Direct Competition
                                  2   Claim”) and for declaratory relief against all defendants. (Hrutkay Decl., Ex A
                                  3   (TAC), ¶¶ 302-325.) 3
                                  4         The State Action Direct Competition Claim sought relief based on Snopes’
                                  5   solicitations on GoFundMe. It was unrelated to Snopes’ legal fee advancements or
                                  6   the falsity of the undertakings by Mikkelson, Green, or Miller related thereto.
                                  7   (Hrutkay Decl., Ex. A (TAC), ¶¶ 326-335.) The declaratory relief claim
                                  8   (“Declaratory Relief Claim”) sought an order declaring that: (i) the board of director
                                  9   consents approving of the advancements were “invalid corporate transactions, and [
                                 10   ] therefore null and void”; and (ii) that the advancements to Mikkelson, Green, and
                                 11   Miller violate[ ] the Corporations Code and the [Snopes] Bylaws and is thus improper
600 W. B ROADWAY , S UITE 700




                                      and unlawful.” (Hrutkay Decl., Ex. A (TAC), ¶¶ 351-360.) The State Action claim
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   for rescission (“Rescission Claim”) similarly concerned the propriety of Snopes’
                                 14   approval of the advancements. (Hrutkay Decl., Ex. A (TAC), ¶¶ 336-350.) These
                                 15   claims were not predicated on any fraudulent statement in the undertakings, as are
                                 16   the present claims. Instead, they were premised on Snopes’ right to be free from self-
                                 17   interested decisions by the board of directors.
                                 18         The TAC also included derivative claims on behalf of Snopes for violation of
                                 19   Business and Professions Code § 17200, et seq. (“Derivative Competition Claim”)
                                 20   (Hrutkay Decl., Ex. A (TAC), ¶¶ 302-325.) Similarly, these claims did not involve
                                 21   the veracity of the statements in any of the Undertakings or Westbrook’s approval of
                                 22   payment by Snopes of Mikkelson’s, Green’s, and Miller’s legal fee invoices, in his
                                 23   role as CFO, after the board approval. Instead, it was premised on Snopes’ right to
                                 24   be free from competitive harm and self-interested board decisions.
                                 25         On June 5, 2019, Snopes and Mikkelson each filed nearly-identical motions to
                                 26   strike these claims pursuant to California’s Anti-SLAPP statute (Code Civ. P. §
                                 27   3
                                        Plaintiffs also brought several other claims in the TAC that are not relevant to the
                                 28   issues here.
                                                                                 5
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4959 Page 10 of 28



                                  1   425.16). (Richmond Decl., ¶ 4.) After briefing, the State Court granted both motions,
                                  2   dismissing the TAC’s defamation claim (not implicating the advancements), as well
                                  3   as the Rescission Claim, the Declaratory Judgment Claim, the Direct Competition
                                  4   Claim, and the Derivative Competition Claim. (Hrutkay Decl., Ex. B (Mikkelson
                                  5   Anti-SLAPP Order), Ex. C (Snopes Anti-SLAPP Order).) 4
                                  6         In granting Mikkelson’s Anti-SLAPP motion to strike, the State Court found
                                  7   merit lacking only because there was no evidence that Snopes had “suffered injury
                                  8   in fact and ‘lost money or property’”. (Hrutkay Decl., Ex. B (Mikkelson Anti-SLAPP
                                  9   Order), at 3-4, Ex. C (Snopes’ Anti-SLAPP Order) at 5.) It was not until 2020 that
                                 10   Richmond was finally able to obtain such evidence.
                                 11         Eventually, Richmond and Schoentrup appealed both orders granting the Anti-
600 W. B ROADWAY , S UITE 700




                                      SLAPP Motions, but dismissed the appeal as to Snopes. (Hrutkay Decl., ¶ 5.) The
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   State Action is stayed pending a decision on two consolidated appeals, including an
                                 14   appeal of the Mikkelson Anti-SLAPP decision. (Id.)
                                 15         Richmond was elected to the Snopes board of directors on March 20, 2018.
                                 16   (Richmond Decl., ¶ 5.) While the State Action was stayed in the Superior Court,
                                 17   Richmond continued in his role as a Director. (Id.) In preparation for an annual board
                                 18   meeting last year, counsel for Snopes sent Richmond Snopes’ preliminary financial
                                 19   results for 2019. (Id.) Those financial reports, and prior year tax returns requested by
                                 20   Richmond after the board meeting, disclosed to Richmond, for the first time, Snopes’
                                 21   financial damage arising from the advancements. (Richmond, Decl. ¶ 11.) Not only
                                 22   had Snopes paid out millions in legal fee advances pursuant to the materially false
                                 23   and misleading Undertakings, Mikkelson and Westbrook also caused Snopes to
                                 24   improperly deduct those advancements as business expenses for tax years, 2017 and
                                 25

                                 26

                                 27   4
                                        The Mikkelson Anti-SLAPP Order and the Snopes Anti-SLAPP Order are
                                 28   referred to collectively herein as the Anti-SLAPP Orders.
                                                                                 6
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4960 Page 11 of 28



                                  1   2018,5 even though the advancements are merely loans to Mikkelson, Green, and
                                  2   Miller, subject to forgiveness only upon certain future conditions (not current
                                  3   expenses). (Richmond Decl., ¶¶ 11-12.)
                                  4         After Richmond in 2020 finally saw Snopes’ 2019 financial report and income
                                  5   tax returns for 2017-18, he had evidence reflecting Snopes’ extensive advancement
                                  6   of legal fees based on the fraudulent Undertakings, and the impact to Snopes’
                                  7   shareholders from Snopes’ improper tax deductions of those advancements, evidence
                                  8   unavailable to him when the State Court issued the Anti-SLAPP Orders. (Richnond
                                  9   Decl., ¶¶ 6-12, Exs. J, K, L.)
                                 10         After finally receiving Snopes tax returns and 2019 Management Report,
                                 11   Richmond reached out to Mikkelson and Westbrook through counsel, raising his
600 W. B ROADWAY , S UITE 700




                                      concerns, but his inquiries were largely rebuffed. (Richmond Decl., ¶¶ 8, 13; Hrutkay
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Decl., Exs. D and E.) And despite being told at Snopes’ March 2020 board meeting
                                 14   that Snopes’ accountant would provide an explanation for the deduction, no such
                                 15   explanation ever came. Richmond repeatedly raised the concerns throughout 2020,
                                 16   which fell on deaf ears. (Richmond Decl., ¶ 8.)
                                 17         Richmond’s legitimate concerns having been ignored or brushed aside by
                                 18   Mikkelson, Westbrook, and Snopes’ counsel, he understood that his only recourse
                                 19   was to pursue these new claims, unaddressed by the State Court, in this Action.
                                 20   Before filing this Action, Plaintiffs’ Counsel engaged in a detailed analysis of the
                                 21   facts and law underlying these claims, including an assessment of the applicability
                                 22   of res judicata. (Hrutkay Decl., ¶ 10.; Tencer Decl., ¶ 2.) In the course of that analysis,
                                 23   it was determined that res judicata was inapplicable to the claims in this Action
                                 24   because: 1) the State Court claims seek redress for an entirely separate injury (i.e., a
                                 25

                                 26   5
                                        At the time Richmond received Snopes 2017 and 2018 income tax returns, the 2019
                                      return had not yet been filed. He received the 2019 returns only after multiple
                                 27
                                      reminders and requests, and after significant additional harassment from Mikkelson,
                                 28   Green and Miller.
                                                                                  7
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4961 Page 12 of 28



                                  1   distinct primary right); 2) the claims herein raise issues that were not assessed,
                                  2   alleged, or determined in the State Action; and 3) this lawsuit was brought only after
                                  3   Richmond obtained documentation of Snopes’ damages in 2020, which was well
                                  4   after the Anti-SLAPP Order.
                                  5         B.     Federal Action
                                  6         Plaintiff filed this Action on September 25, 2020 and filed the Verified First
                                  7   Amended Complaint on December 2, 2020. (ECF Nos. 1, 9.) The VFAC alleges five
                                  8   causes of action, four of which are derivative, and brought for the benefit of Snopes:
                                  9   (i) fraud and (ii) negligent misrepresentation—against Mikkelson for submitting false
                                 10   Undertakings to his personal benefit; (iii) aiding and abetting fraud—against
                                 11   Mikkelson and Westbrook, for their assistance in defrauding Snopes; and (iv) unjust
600 W. B ROADWAY , S UITE 700




                                      enrichment—against Mikkelson for his receipt of advancements stemming from his
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   own wrongful acts against the company. (VFAC, ¶¶ 58-86.) The fifth cause of action
                                 14   is a direct breach of fiduciary duty claim against Mikkelson and Westbrook for
                                 15   Richmond’s personal damages stemming from Snopes’ filing of materially
                                 16   inaccurate income tax returns for 2017 and2018 (VFAC, ¶ 87-90.) Defendants
                                 17   Mikkelson and Westbrook filed a motion to dismiss the VFAC (“Individuals MTD”)
                                 18   on December 16, 2020 (ECF No. 11); Snopes filed a motion to dismiss (“Snopes
                                 19   MTD”) the same day (ECF No. 12).
                                 20         On January 1, 2021 (i.e., after the motions to dismiss had been filed, but prior
                                 21   to Plaintiff’s opposition), Snopes’ counsel emailed Plaintiff’s Counsel, attaching a
                                 22   draft motion for sanctions pursuant to Rule 11 (“Snopes’ Sanctions Motion”),
                                 23   pursuant to the 21-day statutory safe-harbor. (Hrutkay Decl., Ex. H (Snopes Jan.
                                 24   1, 2021 safe-harbor email).) On January 4, 2021, counsel for the Individual
                                 25   Defendants did the same, emailing a draft of their motion for sanctions on identical
                                 26   grounds    (“Individuals’     Sanctions    Motion”).     (Hrutkay    Decl.,    Ex.       I
                                 27   (Mikkelson and Westbrook Jan. 4, 2021 safe-harbor email).)
                                 28         Plaintiff filed an omnibus opposition to the motions to dismiss on January 12,
                                                                                8
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4962 Page 13 of 28



                                  1   2021.6 (ECF Nos. 17-20.) Snopes and the Individual Defendants filed reply briefs on
                                  2   January 19, 2021. (ECF Nos. 23, 24.)
                                  3          On January 24, 2021, Snopes filed its Sanctions Motion, seeking legal fees and
                                  4   costs incurred in seeking to dismiss the VFAC and in making Snopes’ Sanctions
                                  5   Motion itself. (See ECF No. 25.) On January 26, 2021, Mikkelson and Westbrook
                                  6   filed the Individuals’ Sanctions Motion. (ECF No. 26.) The Individuals’ Sanctions
                                  7   Motion argues that the claims in the FAC “are not warranted by existing law or by
                                  8   nonfrivolous argument for extending, modifying, or reversing existing law” and are
                                  9   intended to “harass, needlessly increase the cost of litigation, and to gain tactical
                                 10   advantage in another pending lawsuit.” (Id.)
                                 11          As explained below, Plaintiff has an objectively good faith basis for bringing
600 W. B ROADWAY , S UITE 700




                                      these claims against the Individual Defendants, making sanctions improper. Further,
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   the timing of the sanctions motion and the coordination between Snopes and the
                                 14   Individual Defendants create strong inferences that both sanctions motions are being
                                 15   used for an improper purpose, violating Rule 11 themselves.
                                 16   IV.    LEGAL STANDARD
                                 17          The party seeking sanctions bears the burden of demonstrating by clear and
                                 18   convincing evidence that sanctions are justified. (See In re Zilog, Inc., 450 F.3d 996,
                                 19   1007 (9th Cir. 2006); see also Tom Growney Equip., Inc. v. Shelley Irrigation Dev.,
                                 20   Inc., 834 F.2d 833, 837 (9th Cir. 1987); see also Whatsapp Inc. v. NSO Group Techs.
                                 21   Ltd., No. 19-cv-01723-PJH, 2020 WL 1849707 at *2 (N.D. Cal. Apr. 13, 2020)
                                 22   (“Whatsapp”).) Rule 11 sanctions are “an extraordinary remedy, one to be exercised
                                 23   with extreme caution.” (Operating Eng’rs Pension Tr. v. A–C Co., 859 F.2d 1336,
                                 24   1345 (9th Cir. 1988) (“Operating Eng’rs”); see also Pilot Inc. v. TYC Brother Indust.
                                 25   Co., Ltd., No. 2:20-cv-02978-ODW (RAOx), 2021 WL 135785, at *2 (C.D. Cal. Jan.
                                 26   14, 2021) (“Pilot”) (same); Joseph v. Kaye, No. CV 16-01245 SJO (GJSx), 2016 WL
                                 27   6
                                       Due to technical issues preventing a filing on January 11, 2021, Plaintiff’s filing
                                 28   was deemed timely. (See ECF No. 22.)
                                                                                9
                                            PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4963 Page 14 of 28



                                  1   3677142 at *1 (C.D. Cal. July 7, 2016) (“Joseph”) (same).)
                                  2         Sanctions are reserved for “the rare and exceptional case where the action is
                                  3   clearly frivolous.” (Operating Eng’rs, supra, at 1344; see also B.P West Coast,
                                  4   supra, 2013 WL 12377979 at *11 (S.D. Cal. Dec. 3, 2013) (same).) To find that
                                  5   sanctions are warranted, the Court must conclude that Plaintiff lacked a good faith
                                  6   argument for her view of what the law is, or should be. (Zaldivar v. City of Los
                                  7   Angeles, 780 F.2d 823, 830-31 (9th Cir. 1986) (“Zaldivar”); Jones v. Encore Credit
                                  8   Corp., No. EDCV 16-2673 JGB (KKx), 2017 WL 6523443 at *3 (C.D. Cal. June 8,
                                  9   2017) (“Encore”).) That standard is met when attorneys file “a pleading or other
                                 10   paper which no competent attorney could believe was well grounded in fact.”
                                 11   (Greenberg v. Sala, 822 F.2d 882, 885 (9th Cir. 1987).)
600 W. B ROADWAY , S UITE 700




                                            To win a Rule 11 sanctions motion, movant must satisfy the high burden of
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   showing that they are warranted. (See In re Dairy Farmers of America, Inc., 80 F.
                                 14   Supp. 3d 838 (N.D. Ill. 2015).) Sanctionable conduct must be shown by clear and
                                 15   convincing evidence. (See Cardionet, LLC v. Mednet Healthcare Technologies, 146
                                 16   F. Supp. 3d 671 (E.D. Pa. 2015); see also Taurus IP, LLC v. DaimlerChrysler Corp.,
                                 17   726 F.3d 1306 (Fed. Cir. 2013).) Nonetheless, “[i]f, judged by an objective standard,
                                 18   a reasonable basis for the position exists in both law and in fact at the time that the
                                 19   position is adopted, then sanctions should not be imposed.” (Golden Eagle Distrib.
                                 20   Corp. v. Burroughs Corp., 801 F.2d 1531, 1538 (9th Cir. 1986); see also Whitacre v.
                                 21   Sensu, Inc., No. CV 19-9277-PLA, 2020 WL 7051341 (C.D. Cal. Oct. 16, 2020).)
                                 22         Rule 11 sanctions are an extreme remedy, such that when divining the point at
                                 23   which an argument turns from merely losing to losing and sanctionable, district
                                 24   courts should resolve all doubts in favor of the signer. (See Bernhardt v. Tradition
                                 25   North America, 676 F. Supp. 2d 301 (S.D.N.Y. 2014).) To determine whether a
                                 26   violation has occurred in a pleading, thereby subjecting counsel to Rule 11 sanctions,
                                 27   a court must avoid hindsight and should resolve doubts in favor of the attorney. (See
                                 28   Hutter v. Countrywide Bank, N.A., 41 F. Supp. 3d 363 (S.D.N.Y. 2014).)
                                                                                10
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4964 Page 15 of 28



                                  1         The Advisory Committee Notes to Rule 11 recognize that motions for
                                  2   sanctions can be improperly used as a litigation tactic:
                                  3                Rule 11 motions should not be made or threatened for
                                                   minor, inconsequential violations of the standards
                                  4                prescribed by subdivision (b). They should not be
                                                   employed as a discovery device or to test the legal
                                  5                sufficiency or efficacy of allegations in the pleadings; other
                                                   motions are available for those purposes. Nor should Rule
                                  6                11 motions be prepared to emphasize the merits of a party's
                                                   position, to exact an unjust settlement, to intimidate an
                                  7                adversary into withdrawing contentions that are fairly
                                                   debatable, to increase the costs of litigation, to create a
                                  8                conflict of interest between attorney and client, or to seek
                                                   disclosure of matters otherwise protected by the attorney-
                                  9                client privilege or the work-product doctrine.
                                 10         In the rare instance when sanctions are imposed under Rule 11, they should be
                                 11   limited to what is sufficient to deter “repetition of such conduct or comparable
600 W. B ROADWAY , S UITE 700




                                      conduct by others similarly situated.” (FRCP 11(c)(2); Natural-Immunogenics Corp.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   v. Newport Trial Group, No. SACV 15-02034JVS(JCGx), 2020 WL 7263540 at *12
                                 14   (C.D. Cal. Oct. 28, 2020) (“Immunogenics”).) “Rule 11 is an extraordinary remedy,
                                 15   one to be exercised with extreme caution. Such sanctions can have an unintended
                                 16   detrimental impact on an attorney's career and personal well-being.” (Conn v.
                                 17   Borjorquez, 967 F.2d 1418, 1421 (9th Cir. 1992).) The Individuals’ Sanctions
                                 18   Motion must be denied. There is no clear and convincing evidence here—certainly
                                 19   not enough evidence to justify such an extraordinary sanction in the presence of valid
                                 20   disputes concerning the applicability of res judicata.
                                 21   V.    ARGUMENT
                                 22         A.     The Individuals’ Sanctions Motion is Meritless
                                 23         The Individual Defendants fail to show that the VFAC is frivolous, or improper
                                 24   at all, doing nothing to satisfy the high burden of proof on a Rule 11 motion, which
                                 25   requires clear and convincing evidence that plaintiff lacked a good faith argument for
                                 26   his view of what the law is, or should be. (See Zaldivar, supra, 780 F.2d at 830-31.)
                                 27   The conclusory arguments in the Individuals’ Sanctions Motion ignore the reasons
                                 28   why res judicata does not bar this Action (as set forth in Plaintiff’s MTD Opposition
                                                                                11
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4965 Page 16 of 28



                                  1   and below), and do nothing to satisfy this standard. In fact, the Individual Defendants’
                                  2   ignorance of Plaintiff’s valid arguments against dismissal, shows precisely why the
                                  3   Individuals’ Sanctions Motion is itself improper and a violation of Rule 11—there is
                                  4   simply no objectively reasonable basis to seek sanctions based on Plaintiff’s VFAC.
                                  5         The Individual Defendants argue that the VFAC is frivolous, and thus subject
                                  6   to Rule 11 because res judicata bars the Derivative Claims brought here, the same
                                  7   argument for dismissal advanced in their Motion to Dismiss. They provide no
                                  8   evidence to support a finding that Plaintiff’s claims are objectively unreasonable, and
                                  9   their motion falls short of the clear and convincing evidence standard applicable here.
                                 10   Instead, the Individual Defendants simply reiterate their arguments for dismissal.
                                 11   (Individuals’ Sanctions Motion at 6 (“As detailed in Defendants’ motion to dismiss”;
600 W. B ROADWAY , S UITE 700




                                      “As explained in Defendants’ motion to dismiss”; “As discussed in Defendants’ and
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   SMG’s motions to dismiss”).)
                                 14         There are numerous reasons why the Derivative Claims are not barred by res
                                 15   judicata, and why the VFAC is neither frivolous nor used for any improper purpose,
                                 16   as Plaintiff identified in his opposition to the Motions to Dismiss. (ECF No. 17). But
                                 17   the Individual Defendants ignore these reasons, abusing Rule 11 to test the pleadings,
                                 18   and incorporating by reference their entire motion to dismiss. This abuse was
                                 19   intended to intimidate Plaintiff and his attorneys in the midst of two pending motions
                                 20   to dismiss, unnecessarily multiplying proceedings. (See, e.g., Rule 11, 1993 Advisory
                                 21   Committee Notes (sanctions motion should not be used to test sufficiency of
                                 22   pleadings, to emphasize merits of a position, intimidate, create a conflict of interest
                                 23   between attorney and client).)
                                 24         The Individual Defendants continue this line of reasoning with the Direct
                                 25   Claim, citing their motion to dismiss, and conclusively arguing the claim is baseless
                                 26   and brought without reasonable inquiry simply because Richmond has purportedly
                                 27   not suffered a distinct personal injury. This attempt to brush aside the exacting
                                 28   requirements of Rule 11 should be rejected.
                                                                                12
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4966 Page 17 of 28



                                  1         Similarly, the Individual Defendants conclude, without providing any
                                  2   evidence (and in the face of valid arguments about res judicata) that the derivative
                                  3   claims were brought without reasonable inquiry. Absent these conclusory statements,
                                  4   the Individual Defendants provide no evidence showing a lack of objective
                                  5   reasonableness of the claims in the VFAC.
                                  6         Finally, Snopes’ alignment with the Individual Defendants here, and its
                                  7   hostility to Plaintiff Richmond is apparent, despite the fact that the VFAC’s
                                  8   Derivative Claims were “filed on the corporation’s behalf; not against it.” (Patrick v.
                                  9   Alacer Corp., 167 Cal. App. 4th 995, 1004 (2008).) Under these circumstances,
                                 10   Snopes has grossly overstepped the bounds of its opposition to the VFAC, by actively
                                 11   disputing the facts of Plaintiff’s allegations in the Snopes MTD, and by asking the
600 W. B ROADWAY , S UITE 700




                                      Court to impose punishment on a shareholder (and his attorney) bringing derivative
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   fraud claims that are brought for the company’s own benefit. Mikkelson was
                                 14   responsible for the company’s decision to file Snopes’ Sanctions Motion—once
                                 15   again using Snopes to fight personal battles and intimidate minority shareholders.
                                 16         B.     Plaintiff’s Claims Were Brought Only After Good-Faith Inquiry
                                 17         Plaintiff filed this Action only after a well-considered factual and legal inquiry
                                 18   that included an assessment of res judicata and discussions among co-counsel for
                                 19   Plaintiff, Mr. Hrutkay and Mr. Tencer. (Hrutkay Decl., ¶ 10; Tencer Decl., ¶ 2.)
                                 20   Following that reasonable inquiry, Plaintiff and his counsel had an objectively good-
                                 21   faith basis to bring the Derivative and Direct Claims alleged here, in light of the fact
                                 22   that these claims addressed factual and legal issues distinct and separate from those
                                 23   considered by the State Court in ruling on the Anti-SLAPP Motions.
                                 24                1.     The Derivative Claims Are Not Barred by Res Judicata
                                 25         There are only four claims in the State Action that arguably bar the claims
                                 26   here: 1) a Direct Competition Claim; 2) a Declaratory Judgment claim; a Derivative
                                 27   Competition Claim; and 4) a Derivative Rescission claim. Plaintiff’s claims in this
                                 28   Action present issues that were never presented to or considered by the State Court,
                                                                                13
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4967 Page 18 of 28



                                  1   and address a distinct primary right from that asserted in the State Action.
                                  2         The VFAC’s derivative claims at issue in this Action allege that Mikkelson
                                  3   defrauded Snopes by knowingly submitting a false and misleading undertaking, that
                                  4   he and Westbrook aided Green and Miller in submitting their false undertakings and
                                  5   paying for unmerited advancements, and that Mikkelson was personally unjustly
                                  6   enriched to Snopes’ serious detriment. These allegations bear no relation to the
                                  7   claims or issues considered by the State Court in the State Action, all of which
                                  8   concerned the propriety of the approvals of the advancements by the board (prior to
                                  9   Richmond’s election as a board member).
                                 10         The Direct Competition Claim does not relate to the advancements, since it is
                                 11   based on false statements on GoFundMe, and the advantage those statements gave
600 W. B ROADWAY , S UITE 700




                                      Mikkelson, Green and Miller because the public was unknowingly paying their legal
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   fees via GoFundMe. (Hrutkay Decl., Ex. A (TAC), ¶¶ 326-35.).
                                 14         Although the Derivative Competition Claim concerns approval of the
                                 15   advancements, it does not implicate res judicata. Instead, that State Action claim
                                 16   concerned the board’s approval of the advancements, which the State Action
                                 17   Plaintiffs alleged were invalid because Mikkelson was conflicted (and thus not
                                 18   permitted to vote), and because “Mikkelson, Green, and Miller are not entitled to the
                                 19   advancement of attorneys’ fees in connection with this lawsuit under both
                                 20   Corporations Code section 317(f) and the Bylaws.” (Hrutkay Decl., Ex. A (TAC),
                                 21   ¶ 320.) This bears no relation to the issues necessary to determine the derivative
                                 22   fraud, aiding-and-abetting fraud, and unjust enrichment claims here.
                                 23         To the extent there was a decision on the merits, it could not have concerned
                                 24   whether the statements in the Undertakings were fraudulent, (i.e., misleading by
                                 25   affirmative false statement or by omitting material information), since the Trial Court
                                 26   was only looking at competition, rescission, and declaratory judgment claims
                                 27   challenging the Snopes board’s conflicted approval of the advancements. Indeed, the
                                 28   State Court based its decision on the lack of evidence of damages to Snopes,
                                                                                14
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4968 Page 19 of 28



                                  1   distinguishing it from this Action. The mere fact that the board’s approval of the
                                  2   advancements was not disturbed by the Anti-SLAPP Orders says nothing about
                                  3   Mikkelson’s knowing submission of false and misleading statements to secure a
                                  4   personal benefit, the primary issue under consideration here. Nor did the stricken
                                  5   claims or Anti-SLAPP Orders address Westbrook’s aid to Green and Miller by
                                  6   approving legal fee invoices exceeding the scope of the Undertakings, as here.
                                  7             Similarly, it had no occasion to determine if Mikkelson or Westbrook had
                                  8   assisted Green and Miller, or if Mikkelson had been unjustly enriched. Instead, it
                                  9   only concerned whether Mikkelson was an interested director so as to disqualify him
                                 10   from voting on the advancements, or whether he, Green, and Miller were “entitled”
                                 11   to advancement of attorneys’ fees under California law and Snopes’ Bylaws.
600 W. B ROADWAY , S UITE 700




                                      (Hrutkay Decl., Ex. A (TAC), ¶ 318.)
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13             As to the Derivative Rescission Claim in the State Action, it too is unrelated
                                 14   to the false and misleading Undertakings alleged here, and could not have been raised
                                 15   below, since the State Court’s review of that claim was limited to an assessment of
                                 16   the conflicted nature of Mikkelson’s approval of the advancements, and whether
                                 17   those conflicts required reversal of the board’s decision to approve the advancements.
                                 18   (Hrutkay Decl., Ex. A (TAC), ¶¶ 336-350.) And even with this limitation, the State
                                 19   Court only made findings concerning a lack of injury—it did not substantively assess
                                 20   the allegations of Mikkelson’s conflicted board approval or whether the
                                 21   advancements were proper. (See Hrutkay Decl., Ex. C (Snopes Anti-SLAPP Order),
                                 22   at 5.)
                                 23             The same holds true for the Declaratory Judgment Claim in the State Action.
                                 24   The veracity of the statements made in the Undertakings is not part of that claim.
                                 25   Instead, it dealt only with whether or not Mikkelson’s conflicted status invalidated
                                 26   his approval of the advancements, and whether the advancements were permitted
                                 27   pursuant to California’s Corporations Code and Snopes’ Bylaws.
                                 28             The claims in this Action are not barred, because none of the State Action
                                                                                  15
                                               PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4969 Page 20 of 28



                                  1   claims concerned the dispositive issue here – the false and misleading statements in
                                  2   the Undertakings. Instead, those State Action claims sought relief for the competitive
                                  3   harm stemming from the advancement and for other equitable relief. Res Judicata
                                  4   “does not apply to issues not raised by the complaint and not actually litigated and
                                  5   necessarily decided in the prior litigation.” (Morris v. Blank, 94 Cal. App. 4th 823,
                                  6   832 (2001); see also Garden City, Inc. v. San Jose, No. CV 13-0577 PSG, 2013 WL
                                  7   4766748, at *6 (N.D. Cal. Sept. 5, 2013).) “Even though two suits involve the same
                                  8   nucleus of facts, they do not necessarily raise the same cause of action under
                                  9   California law.” (Maldonado v. Harris, 370 F.3d 945, 953 (9th Cir. 2004).)
                                 10         California’s res judicata analysis is guided by the primary rights doctrine. On
                                 11   examination, Plaintiff’s claims in the VFAC plainly seek remedy distinct from the
600 W. B ROADWAY , S UITE 700




                                      competitive and equitable injury alleged in the State Action. Here, Plaintiff brings
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   claims not to compensate for a loss of Snopes’ competitive advantage, or the
                                 14   improper approval of advancements, but instead Mikkelson’s knowing submission
                                 15   of false statements to his personal benefit, and his and Westbrook’s aid to Green and
                                 16   Miller. These issues were not reached by the State Court, and are not barred by res
                                 17   judicata. “Because the primary rights . . . are different, the causes of action are also
                                 18   different, and the judgment . . . in the [state] action therefore does not bar any of
                                 19   [Plaintiff’s] federal claims.” (Maldonado, supra, 370 F.3d at 952.)
                                 20         The State Action’s adjudication of Snopes’ board’s approvals of the
                                 21   advancements (after finding no injury) provided it with no opportunity to address the
                                 22   false and misleading Undertakings at the heart of the derivative claims here
                                 23         Moreover, Snopes does nothing to show that the principles of res judicata are
                                 24   so obviously applicable to the claims in the VFAC as to prove clear and convincing
                                 25   evidence that an objectively reasonable investigation would show the VFAC’s claims
                                 26   to be barred. (See, e.g., DKN Holdings, LLC v. Faerber, 61 Cal. 4th 813, 818 (2015)
                                 27   (“DKN”) (acknowledging California Supreme Court “terminology in discussing the
                                 28   preclusive effect of judgments has been inconsistent and may have caused
                                                                                16
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4970 Page 21 of 28



                                  1   confusion.”).) Instead, it cites to cases presenting drastically different situations than
                                  2   those presented here, including several where sactions were only granted after parties
                                  3   had filed dozens of actions litigating identical claims against identical parties based
                                  4   on identical issues, information and facts—clearly distinguished from this Action. In
                                  5   Cannon v. Loyola Univ. of Chicago, 784 F.2d 777, 778 (7th Cir. 1986)the case at issue
                                  6   was the plaintiff’s thirteenth attempt to litigate several law schools’ denial of
                                  7   admission to law school. Damiani v. Adams, 958 F. Supp. 1409, 1418 (S.D. Cal.
                                  8   1987) similarly involved sanctions against a plaintiff that had litigated at least 15
                                  9   previous actions involving the same parties (awarding sanctions where “legal
                                 10   arguments [had] already been aired, and rejected in numerous other lawsuits”)
                                 11   (emphasis added); see also McMahon v. Pier 39 Ltd. P’ship, 2003 WL 22939233, at
600 W. B ROADWAY , S UITE 700




                                      *1-3 (N.D. Cal. Dec. 5, 2003) (issuing sanctions after dismissal of thirteenth action).
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Snopes also ignores that Richmond had no documented evidence of injury to
                                 14   Snopes from the fraudulent Undertakings until 2020, and that the absence of injury
                                 15   was a primary reason the State Court struck the derivative claims. (See Hrutkay Decl.,
                                 16   Ex. C (Snopes Anti-SLAPP Order), at 5.)
                                 17         For example, only after obtaining Snopes’ 2017 and 2018 tax returns in 2020
                                 18   did Richmond understand that, by claiming the advancements as current business
                                 19   expenses, Snopes had effectively written off the legal fee debts of Mikkelson, Green,
                                 20   and Miller which were secured by the Undertakings at issue here. (Richmond Decl.,
                                 21   ¶ 12, Exs. J, K, L.) Snopes’ implicit acknowledgment that the advancements will
                                 22   never be repaid is an additional significant fact unavailable to the State Court,
                                 23   addressing an issue that the State Court has never addressed.
                                 24                2.     Plaintiff’s Direct Claim Is Not Frivolous
                                 25         The Individual Defendants argue that Plaintiff’s direct claim, alleging breach
                                 26   of fiduciary duty against Mikkelson and Westbrook for causing Snopes’ to file
                                 27   materially inaccurate income tax returns, is subject to Rule 11 sanctions because it
                                 28   should have been brought as a derivative claim. This contention has no merit.
                                                                                 17
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4971 Page 22 of 28



                                  1         Snopes’ filing of inaccurate income tax returns directly and individually
                                  2   affects Plaintiff because Snopes is a pass-through S-corporation, whereby Snopes’
                                  3   inaccuracy “caused in improper calculation of the taxes to be paid by each individual
                                  4   shareholder, [and] also resulted in an overall underpayment of income taxes with
                                  5   respect to Snopes’ 2017 [and 2018] income and related penalties.” (VFAC, ¶¶ 43,
                                  6   47.) These allegations directly impact Richmond’s personal income tax filings, are
                                  7   personal and individual, and need not be brought derivatively.
                                  8         Even if this claim was not direct, Individual Defendants fail to provide clear
                                  9   and convincing evidence of objectively unreasonable allegations, which is necessary
                                 10   for the Court to award sanctions here.
                                 11                3.     Plaintiff Satisfied the Rule 23.1’s Requirements
600 W. B ROADWAY , S UITE 700




                                            Finally, there is no evidence that the allegations of demand futility and that
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Plaintiff is an adequate shareholder representative are objectively unreasonable, so
                                 14   as to provide a basis to award sanctions here. Richmond is an appropriate plaintiff to
                                 15   bring the Derivative Claims for Snopes’ benefit because he can adequately represent
                                 16   the interests of similarly situated shareholders (i.e., the other minority shareholders),
                                 17   despite the fact that he has brought claims against Mikkelson, Green, and Miller in
                                 18   their personal capacities in the State Action.
                                 19         The relevant factors for determining adequacy of representation make clear
                                 20   that Plaintiff is an appropriate representative for similarly situated minority
                                 21   shareholders. Specifically, Plaintiff is the true party in interest; he is familiar with
                                 22   this Action and willing to learn about this suit; Attorneys are not exercising any
                                 23   “control” over this litigation; Plaintiff has received support from the other minority
                                 24   shareholders (i.e., those similarly situated); the remedy sought in the Derivative
                                 25   Claims is for the benefit of Snopes, not Plaintiff; Richmond’s personal interests are
                                 26   not outweighed or conflicted by the Derivative Claims; and Plaintiff is not
                                 27   “vindictive” toward Mikkelson or Westbrook—simply frustrated by their
                                 28   longstanding fraud and mismanagement of Snopes. (See Larson v. Dumke, 900 F.2d
                                                                                 18
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4972 Page 23 of 28



                                  1   1363, 1367 (9th Cir. 1997) (identifying factors to determine if a plaintiff has “the
                                  2   capacity to vigorously and conscientiously prosecute a derivative suit and be free
                                  3   from economic interests that are antagonistic to [similarly situated shareholders].”).)
                                  4         Not only is Plaintiff an adequate shareholder representative for the Derivative
                                  5   Claims, Mikkelson and Westbrook have no grounds to challenge adequacy, since
                                  6   they have no legally identifiable interest in assuring that the representative bringing
                                  7   claims against them is “adequate.” (See Laduca v. Swirsky, No. 02 C 8597, 2003 WL
                                  8   22078372, at *3 (N.D. Ill. Sept. 5, 2003).)
                                  9         C.     The Claims Were Brought For Snopes’ Benefit, Not to Harass
                                 10         The Individual Defendants proffer that this Action was brought for an
                                 11   improper purpose is misleading and disregards documented facts showing that: (i)
600 W. B ROADWAY , S UITE 700




                                      there are valid concerns about Mikkelson and Westbrook’s management of Snopes;
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   (ii) Richmond raised these concerns with Mikkelson, Westbrook, and Snopes’
                                 14   corporate counsel; (iii) Richmond’s requests and issues were ignored for months, or
                                 15   completely; and (iv) in response to Richmond’s requests and concerns, Mikkelson
                                 16   berated Richmond and aggressively mischaracterized this Action and the State
                                 17   Action to his own benefit. (See Richmond Decl., ¶¶ 7, 8, 11-17, Exs. J, K, L, M, N,
                                 18   O; Hrutkay Decl., Exs. D, E, F.)
                                 19         First, there are valid concerns about Mikkelson’s management of Snopes, of
                                 20   which the allegations in this Action form only a part. For example, in early December
                                 21   2020, a former employee of Snopes filed a complaint alleging wrongful termination
                                 22   and a slew of other allegations, including that Mikkelson and Green “engaged in a
                                 23   boy’s club culture,” that they requested that the employee focus on stories from
                                 24   Spanish-speaking countries based on his status as Snopes’ only Latino employee, and
                                 25   Mikkelson’s use of racial slurs and circulation of racially offensive emails. (Hrutkay
                                 26   Decl., Ex. F.) Richmond has repeatedly asked Mikkelson, Westbrook and Snopes’
                                 27   corporate counsel about Snopes’ response to the allegations in the employee’s
                                 28   complaint (allegations which present a significant risk of liability to Snopes, based
                                                                                19
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4973 Page 24 of 28



                                  1   on Mikkelson’s conduct), but has heard no response. (Richmond Decl., ¶ 15, Ex. M.)
                                  2         Mikkelson’s refusal to provide basic financial data until several months after
                                  3   Plaintiff’s request shows that Plaintiff is the party being unfairly treated by the
                                  4   controlling shareholder, CEO, and Chair of Snopes’s board, not the other way
                                  5   around, as Snopes and the Individual Defendants would have this Court believe. For
                                  6   example, despite requests dating back to October 2020, Richmond was not provided
                                  7   with Q3 2020 financial statements to review until late February 2021. (Richmond
                                  8   Decl., ¶ 16.) Richmond also requested a copy of Snopes’ 2019 tax returns beginning
                                  9   in July 2020, yet was only provided with them in January 2021, having to remind
                                 10   Mikkelson and Snopes’ counsel multiple times. (Richmond Decl., ¶ 16, Ex. N.)
                                 11         Richmond has been apparent about his desire to work productively with
600 W. B ROADWAY , S UITE 700




                                      Mikkelson and Westbrook to further Snopes’ interests, notwithstanding legal claims
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   pending against Mikkelson in the State Action. And Mikkelson’s blatant hostility to
                                 14   Richmond is obvious: As an example, response to concerns that Snopes’ board could
                                 15   not properly function under these circumstances, Mikkelson said
                                 16                How about you resign, and then the board can appoint
                                                   someone to fill your seat who isn’t trying to run the
                                 17                company into the ground, isn’t so litigious as to cost the
                                                   company tens of thousands of dollars every time it tries to
                                 18                hold a board meeting, and is actually motivated to
                                                   contribute useful and helpful ideas for the benefit of the
                                 19                company (rather than embezzle from it).
                                 20   (Richmond Decl., ¶ 17, Ex. O.) Despite the Individual Defendants’ desperate attempt
                                 21   to portray themselves as Richmond’s victims, it is obvious that Mikkelson has used,
                                 22   and continues to use, his position of control over Snopes’ for his own personal benefit
                                 23   and to harass and belittle Richmond and other minority Snopes shareholders. 7
                                 24         The Individual Defendants conveniently ignore Mikkelson’s plainly hostile
                                 25   7
                                        Mikkelson baselessly claims that Richmond and Schoentrup are seeking to gain
                                 26   control, despite the fact that they cannot obtain a majority interest in Snopes unless
                                      they were to purchase a portion of Mikkelson’s interest. The most they could ever
                                 27
                                      own is 50% of Snopes. (VFAC, ¶ 10 (Mikkelson owns 50% of outstanding Snopes
                                 28   shares).)
                                                                                20
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4974 Page 25 of 28



                                  1   attitude when Richmond has previously raised these concerns prior to filing this
                                  2   Action, instead arguing that Plaintiff filed the Derivative Claims to harass Snopes
                                  3   and its board, to increase the cost of litigation, and for a tactical advantage in the
                                  4   State Action. As described above, there are myriad reasons why Plaintiff brought this
                                  5   Action, but at the heart of Plaintiff’s claims is Plaintiff’s discovery in 2020 of the
                                  6   actual amounts that Mikkelson, Green, and Miller had obtained from Snopes pursuant
                                  7   to their false and misleading statements in the Undertakings, as well as his own
                                  8   interest in the impact of Snopes’ improper income tax deductions on his personal
                                  9   income tax return. (Richmnond Decl., ¶¶ 6-12, Exs. J, K, L.)
                                 10         The Individual Defendants argue that this Action is an attempt to gain a tactical
                                 11   advantage in the State Action by “depriv[ing] SMG’s agents of the funding necessary
600 W. B ROADWAY , S UITE 700




                                      to defend against Richmond’s personal claims in the [State Action],” (Individuals’
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Sanctions Motion at 9:5-13.) Such posturing ignores that Plaintiff does not seek any
                                 14   declaratory relief or prohibition on future advancements that would deprive
                                 15   Mikkelson, Green, and Miller of the ability to pay legal fees in the State Action.
                                 16   Instead, Plaintiff seeks money damages for: (i) the harm caused to Snopes by
                                 17   Mikkelson’s fraudulent statement in his Undertaking, and Mikkelson’s efforts to
                                 18   facilitate the fraudulent statements in the Green and Miller Undertakings (VFAC, ¶¶
                                 19   56-82); and (ii) the harm caused by Westbrook’s approval as CFO to pay all of the
                                 20   legal fee invoices for Mikkelson, Green, and Miller, which included personal legal
                                 21   expenses that provided no meaningful benefit to Snopes (VFAC, ¶¶ 83-86.)
                                 22         The Individual Defendants point to no other tactical advantage or unfair
                                 23   advantage that the State Action Plaintiffs would obtain in the State Action because
                                 24   they cannot—this action was brought by Richmond to recoup Snopes’ losses, not
                                 25   prohibit any future advances.
                                 26         In fact, quite ironically, Mikkelson and Snopes’ have actually sought to gain a
                                 27   tactical advantage through this Action, providing regular updates and solicitations for
                                 28   donations on Snopes’ GoFundMe Page that mischaracterize Richmond’s claims here
                                                                                21
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4975 Page 26 of 28



                                  1   and in the State Action, to fuel their litigation against Richmond here, and against all
                                  2   Plaintiffs in the State Action. (Hrutkay Decl., Ex. G.) To date, Mikkelson has raised
                                  3   over $1.6 million based on misrepresentations of Richmond’s claims in this litigation
                                  4   and the claims in the State Action. (Id.)
                                  5         D.     Even if Claims Are Dismissed, There Is No Basis for Sanctions
                                  6         Even if Plaintiff’s claims are dismissed in part or in whole, sanctions are
                                  7   unwarranted. The VFAC was filed on an objectively good faith basis, particularly in
                                  8   light of Mikkelson’s open hostility to Richmond as a Snopes’ Director, broadcast
                                  9   publicly on GoFundMe and privately in shareholder communications. In filing this
                                 10   Action, Plaintiff sought to establish Snopes’ right to pursue fraud perpetrated on it
                                 11   by its CEO and Chair, something that was not raised in the State Court.
600 W. B ROADWAY , S UITE 700




                                            Federal courts have denied sanctions requests even where a federal action was
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   barred by a judgment in a former action. (See Joseph, supra, 2016 WL 3677142 at
                                 14   *10 (“Although Plaintiff’s claims here relitigate claims disposed of in the Florida
                                 15   Action, the Court exercises its discretion not to impose sanctions”); Stevenson v.
                                 16   Nabisco Brands, Inc., 757 F. Supp. 1026, 1030 (E.D. Mo. 1991) (denying request for
                                 17   sanctions even where claims subject to dismissal on basis of res judicata); B.P West
                                 18   Coast, supra, 2013 WL 12377979, at *10-11 (“Although the Court is troubled by
                                 19   Schiller and Ryan’s pattern of filing inadequate pleadings, including the TAC, the
                                 20   Court remains unconvinced that sanctionable conduct has occurred”). It has regularly
                                 21   been recognized that understanding the primary rights doctrine is difficult and
                                 22   confusing. (See DKN, supra, 61 Cal. 4th at 823; see also Encore, supra, 2017 WL
                                 23   6523443 at *3 (“California’s ‘primary rights’ approach is not a model of clarity”).)
                                 24   Clearly, the application of res judicata alone does not make a party’s claims
                                 25   “baseless” or made without reasonable inquiry, creating a de facto violation of Rule
                                 26   11, despite the Individual Defendants’ efforts to argue otherwise.
                                 27         Here, even if the Court finds the Derivative Claims barred by res judicata,
                                 28   sanctions would be unwarranted. Not only was this Action filed based on a reasonable
                                                                                  22
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4976 Page 27 of 28



                                  1   interpretation of California’s res judicata law, but it was also premised specifically
                                  2   on issues outside of the State Action – whether the statements in the Undertakings
                                  3   were false and misleading. Given the severity of Rule 11 sanctions, Plaintiff and
                                  4   Plaintiff’s Counsel respectfully submit that this Action was brought in a good faith
                                  5   effort to protect Richmond and Snopes from Mikkelson’s and Westbrook’s harmful
                                  6   mismanagement and, as such, sanctions are not warranted. (See, e.g., Primus
                                  7   Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644, 650 (9th Cir. 1997)
                                  8   (“Sanctions not only may have a severe effect on the individual attorney sanctioned
                                  9   but also may deter future parties from pursuing colorable claims”).)
                                 10         E.     Sanctions Against Defendants are Warranted for Filing a
                                 11                Frivolous Rule 11 Motion
600 W. B ROADWAY , S UITE 700




                                           “The filing of a motion for sanctions is itself subject to the requirements of the
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   rule and can lead to sanctions.” (Rule 11, 1993 Advisory Committee Notes; see also
                                 14   Walker v. Blackground Records, LLC, No. CV 16-4833 FMO (FFMx), 2017 WL
                                 15   8186040, at *9 (C.D. Cal. Aug. 7, 2017) (“Walker”).) As such, the Court is
                                 16   empowered to award reasonable expenses in opposing a Rule 11 motion, including
                                 17   attorney’s fees. (Patelco Credit Union v. Sahni, 262 F.3d 897, 913 (9th Cir. 2001).)
                                 18        On January 12, 2021, Plaintiff filed his MTD Opposition, which included
                                 19   substantial legal support for his claims, and the specific grounds why dismissal was
                                 20   inappropriate under any of Snopes or the Individual Defendants’ arguments. The
                                 21   MTD Opposition set forth: 1) why res judicata does not bar these claims; 2) how
                                 22   Plaintiff satisfied demand futility and shareholder representative requirements; and
                                 23   3) why the direct claim is not derivative in nature. Nonetheless, Snopes and the
                                 24   Individual Defendants each filed a motion for sanctions just two weeks later, ignoring
                                 25   the MTD Opposition. The Individual Defendants’ failure to address the arguments in
                                 26   Plaintiff’s MTD Opposition strongly suggests that the current motion is in bad-faith.
                                 27   (See, e.g., Walker, 2017 WL 8186040, at *9 (issuing sanctions for party filing Rule
                                 28   11 motion where motion ignored viable legal theory validating the good-faith nature
                                                                               23
                                           PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 31 Filed 03/18/21 PageID.4977 Page 28 of 28



                                  1   of pleading).)
                                  2          Individual Defendants and their counsel, knowing that their arguments are
                                  3   meritless, should be ordered to pay Plaintiff’s attorneys’ fees for filing a motion that
                                  4   lacks evidence of Rule 11 violations, it ignores that Plaintiff’s claims are well
                                  5   founded in fact and law. (Pilot, supra, 2021 WL 135785, at *6 (“It is evident that
                                  6   there is animosity between [the parties]. Nevertheless, Defendants may not drag the
                                  7   Court into [their] foolish and spiteful antics by filing a frivolous motion for sanctions,
                                  8   thereby wasting valuable judicial resources.”).
                                  9   VI.    CONCLUSION
                                 10          For the reasons herein, Plaintiff respectfully requests the Individuals’
                                 11   Sanctions Motion be denied.
600 W. B ROADWAY , S UITE 700




                                       Dated: March 18, 2021                  Respectfully submitted,
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13                                           HRUTKAY LAW PC
                                 14                                           By:       s/ Matthew Hrutkay
                                                                                      Matthew Hrutkay
                                 15
                                                                              600 W. Broadway, Suite 700
                                 16                                           San Diego, CA 92101
                                                                              matt.hrutkay@hrutkaylaw.com
                                 17
                                                                              and
                                 18
                                                                              TENCER SHERMAN LLP
                                 19
                                                                              Philip C. Tencer, Esq., Bar No. 173818
                                 20                                           12520 High Bluff Drive, Suite 230
                                                                              San Diego, CA 92130
                                 21                                           phil@tencersherman.com
                                 22
                                                                              Attorneys for Plaintiff CHRISTOPHER
                                 23                                           RICHMOND
                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                 24
                                            PLAINTIFF’S OPPOSITION TO MIKKELSON’S AND WESTBROOK’S MOTION TO FOR SANCTIONS
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
